Citation Nr: 0519926	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  00-17 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1945 and from September 1948 to October 1967.  The appellant 
is the deceased veteran's surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appellant testified at a Travel Board in August 2002 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

During the initial review of this appeal the Board directed 
additional development in November 2002 under regulations 
then in effect, see 38 C.F.R. § 19.9 (2002), and, in October 
2003, remanded the case to the RO for the additional 
development directed.  See Disabled American Veterans, et al 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The RO completed the additional development to the 
extent deemed possible and returned the case to the Board for 
further appellate review.  The appellant's representative 
submitted additional argument on her behalf in June 2005.

The appellant's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2004).

FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was not in effect for any disorder or disease, and no claim 
for service connection was pending.

2.  The Certificate of Death listed probable cerebral 
herniation as the immediate cause of death as due to or a 
consequence of a cerebral edema and left cerebral infarct 
versus possible cerebral tumor.

3.  Cerebral edema and left cerebral infarct versus possible 
cerebral tumor, which were initially demonstrated many years 
after service, and which ultimately led to the veteran's 
cerebral herniation, were not shown in service and are not 
shown to be causally related to an in-service disease or 
injury.

4.  The case does not involve a complex medical issue or 
controversy.


CONCLUSIONS OF LAW

1.  A service-connected disease did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2004).

2.  The need for an opinion from an independent medical 
expert is not shown.  38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. §§ 20.901(d), 20.902 (2004)






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2004), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b) (2004), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In a letter dated in May 2001 (letter), the RO informed the 
appellant of the VCAA and VA's obligations under the act, to 
include the evidence needed to support her claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the appellant of all of the evidence obtained by the 
RO to that date, that the RO would obtain any federal records 
related to her claim, and listed the evidence she needed to 
obtain and submit in support of her claim.  The letter also 
informed her that, at her option, the RO would obtain any 
private treatment records she identified as related to her 
claim, provided she completed, signed, and returned the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
her behalf.  The letter also informed the appellant to send 
information which described the evidence she desired obtained 
or the evidence itself, which the Board construes as 
reasonably informing her to submit any evidence in her 
possession.  The appellant received additional VCAA notice 
letters in August 2001 and May 2004.  The claim file reflects 
that the appellant was fully notified and aware of her rights 
under the VCAA, as she submitted specific requests for 
assistance in response to the letters.

The Board finds that the letter and subsequent letters meet 
the notice-content requirements of the VCAA.  38 U.S.C.A. 
§§ 5103(a) and 5103(b)(3); 38 C.F.R. § 3.159(b)(1); 
VAOPGCPREC 1-2004 (February 24, 2004); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO obtained the veteran's service medical records and 
exhausted all reasonable avenues in attempting to obtain 
post-service treatment records related to him and his death.  
As noted, numerous attempts at developing pertinent medical 
records, to include requesting those identified at the 
Kessler Air Force Base, yielded negative results.  All 
records obtained or generated have been associated with the 
claim file.  In this context, the information of record 
indicates that the appellant was informed of this fact in the 
June 2000 statement of the case, and the supplemental 
statements of the case dated in February 2001, February 2002, 
and February 2005.  These documents were sent to the 
appellant's last known address and were not returned as 
undeliverable.  The Board therefore concludes, under the 
presumption of regularity of the official acts of public 
officers, that the appellant received adequate notice that VA 
was unable to obtain medical records from the Kessler Air 
Force Base with respect to the appellant's claim.  See 
Marciniak v. Brown, 10 Vet. App. 198, 200-201 (1997).  Thus, 
under the circumstances of this case, VA has exerted all 
reasonable efforts to assist the appellant with the 
development of her claim, 38 C.F.R. § 3.159(c), and that she 
has received proper VA process.  Accordingly, further 
development and further expending of VA's resources are not 
warranted.  38 U.S.C.A. § 5103A.





Entitlement to service connection for the cause of the 
veteran's death

The appellant, as the veteran's surviving spouse, is entitled 
to dependency and indemnity compensation for the cause of the 
veteran's death if the evidence establishes that a disability 
incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. § 3.312; see also Combee v. 
Brown, 34 F.3rd 1039, (Fed. Cir. 1994).  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, the evidence must show that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in Vietnam during the Vietnam era.  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) and the "Veterans 
Education and Benefits Expansion Act of 2001," Pub L. No. 
107-103, 115 Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2002).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method by which an applicant may 
show causation, and thereby establish service connection.

In this case, the appellant contends that the veteran's in-
service exposure to Agent Orange caused his death, as his 
skin cancer, diabetes, and hypertension were all caused by 
that exposure.  Further, she maintains that the veteran's 
1967 hospitalization was due to his Vietnam experience, and 
that it was due to post-traumatic stress disorder (PTSD).  
She also contends that the veteran developed type II diabetes 
in 1969, and that he was diagnosed as having hypertension 
secondary to a high level of anxiety, which she asserts were 
all due to his exposure to Agent Orange.

In the regard, the February 1966 Report of Medical 
Examination, Annual, reflects that a skin lesion was removed 
from his right forearm in November 1965, and that the 
pathological diagnosis was actinic keratosis.  The veteran 
served in Vietnam from 1966 to 1967.  The only other entry in 
his medical records related to a skin disorder is a June 1967 
entry which reflects that he presented with a complaint of a 
small area of cellulitis on his right elbow.  The examiner 
noted a history of trauma against the side of a building.  
Examination revealed a tender lymph node at the left axillar.  
The diagnostic impression was cellulitis with lymphangitis, 
and Penicillin tablets were prescribed.  There are no 
subsequent entries related to any skin disorder nor any 
medical finding of a skin carcinoma.

An October 1967 Navy Physical Evaluation Board (PEB) report 
reflects that, prior to completion of his Vietnam tour, the 
veteran was relieved of command due to health reasons.  
Subsequent to his assumption of command at Parris Island, he 
developed a malaise towards his military duties.  He reported 
having experienced headaches and weight loss, and he was 
hospitalized for treatment.  During that hospitalization, he 
received a complete physical and psychiatric evaluation.  He 
reported a 5 to 10 year history of a slight aching in his 
right shoulder, hip, and knee on initiation of movement.  He 
also reported that, after starting a psychotropic medication, 
he had experienced urinary hesitancy and some difficulty 
swallowing and, during the prior year, he had noted a mild 
pruritic, scaling lesions on the dorsum of both arms.  He 
also reported bilateral tinnitus for many years.  Physical 
examination revealed his right pupil as nonreactive to light, 
which was consistent with a prior injury, but otherwise 
accommodated normally and both fundi were normal.  There were 
several hyperkeratotic nodules with excoriations on the 
extensor surfaces of both forearms and a few hemorrhoids and 
hemorrhoidal tags.  Otherwise, his physical examination was 
unremarkable.  Clinical and diagnostic tests revealed no 
abnormalities.  The dermatology department diagnosed the skin 
lesions as a localized form of lichen simplex chronicus, and 
a topical ointment was prescribed.  Internal medicine 
diagnosed no organic disease.  Although the veteran's 
physical symptoms resolved, he expressed doubt that he could 
regain his former enthusiasm towards his work.  The final 
diagnosis was psychoneurotic depressive reaction, in complete 
remission, fit for duty, and he was referred to a PEB.  He 
subsequently applied for retirement.

The October 1967 Report of Medical Examination, Pre-
Retirement, reflects the findings of the PEB and assessed the 
veteran as fit for duty and retirement.

The Certificate of Death reflects that the veteran expired on 
July 10, 1980, at the Keesler Air Force Base, Mississippi, 
Medical Center.  It lists the immediate cause of death as a 
probable cerebral herniation due to or a consequence of a 
cerebral edema and left cerebral infarct versus possible 
cerebral tumor and also reflects that an autopsy was 
performed.  It also reflects that an autopsy was performed, 
and that the death was not referred to a medical examiner or 
coroner.

The claim file reflects no records whatsoever of any post-
service medical treatment of the veteran.  The RO inquired of 
all facilities which the appellant advised treated the 
veteran, and all provided negative replies.  The Keesler 
Medical Center informed the RO that no records related to the 
veteran were on file at Keesler, and that any records extant 
related to the veteran were transferred to the Records 
Management Center (RMC), St. Louis, Missouri.  The RMC 
provided Reports of Medical Examinations conducted during 
earlier periods of the veteran's
Service but reported that no other records were on file 
related to the veteran.

In a March 2002 VA Form 21-4138, the appellant related that 
the veteran was treated for diabetes mellitus in 1975 at Ft. 
Mammoth, Red Bank, New Jersey, and she requested assistance 
with obtaining related records.  Ft. Mammoth replied in 
September 2001 that no records related to the veteran were on 
file, and that any existing outpatient records were retired 
to the RMC after three years.  In a December 2001 response to 
one of the VCAA notice letters, she informed the RO that she 
had tried, unsuccessfully, to obtain treatment records 
related to the veteran. 

Notably, however, the evidence of record shows the veteran to 
have served in Vietnam but nothing else.  He did not apply 
for any VA disability benefits after his retirement.  There 
simply is no record of his having had any of the diseases 
recognized as associated with exposure to herbicides, to 
include those which the appellant asserts he had.  The 
available evidence of record, however, refutes any assertion 
that he had PTSD at his retirement.  As noted, a complete in-
patient psychiatric evaluation diagnosed no mental or 
psychiatric disorder but a situational anxiety reaction in 
full remission.

The appellant argues that the veteran had diabetes mellitus, 
hypertension, and PTSD, all due to exposure to herbicides, 
and that they caused the veteran's death.  There is no 
showing that she has any medical training.  Laypersons, 
however, are not qualified to render medical opinions, and 
such are entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Clarkson v. Brown, 4 Vet. App. 565, 567 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Although there is no direct evidence that any records related 
to the veteran were lost or destroyed while in the 
Government's possession, the Board deems it eminently 
reasonable to infer that such treatment records existed at 
some point in time, especially in light of the notation on 
the official death certificate that an autopsy was performed.  
Thus, the Board recognizes a heightened obligation to assist 
the appellant in the development of her case, a heightened 
obligation to explain findings and conclusions, and to 
consider carefully the benefit of the doubt rule in this 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Having done so, there is no evidence, circumstantial or 
otherwise, to support the appellant's claim, and the Board is 
constrained to find that the evidence preponderates against 
the claim.

With respect to the appellant's request for an opinion from 
an independent medical expert as to whether any of the 
claimed conditions in any way contributed to cause the 
veteran's death, the Board finds that the medical evidence in 
this case does not present a complex medical question or 
controversy.  Hence, good cause not being shown, an advisory 
opinion from an independent medical expert is not required 
under 38 C.F.R. § 20.902.  See also 38 C.F.R. § 20.901(d).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


